Citation Nr: 0811413	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran, in addition to the issue of entitlement to a 
total rating by reason of individual unemployability due to 
service connected disabilities, also appealed the extension 
of a temporary total disability evaluation on the basis of 
surgery performed in March 2004.  In light of the allowance 
of a total rating based on individual unemployability in this 
decision, this issue is rendered moot.  


FINDINGS OF FACT

1.  Service connection is currently in effect for a chronic 
low back disorder, rated 60 percent disabling; and residual 
scars of the right inner pelvic crest, the abdomen, and the 
left inner pelvic crest, all rated as noncompensable.  

2.  The veteran reported that he had the equivalent of four 
years of high school education and work experience as an 
electrician. 

3.  The service-connected disabilities, standing alone, are 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment.  




CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided with all 
required notifications.  

The veteran has applied for a total rating by reason of 
individual unemployability due to service connected 
disabilities.  In his application for this benefit, submitted 
in December 2005, the veteran stated that he had the 
equivalent of four years of high school education and work 
experience as an electrician.  He also had training as a 
heavy equipment operator.  His service connected disabilities 
are a chronic low back disorder, diagnosed as status post 
ventral dorsal respondylosis L3 to S1 on the basis of a 
pseudoarthritis, status post posterior-lumbar intercorporal 
fusion L3 to S1, with left convex lumbar scoliosis, rated 60 
percent disabling; and residual scars of the right inner 
pelvic crest, the abdomen, and the left inner pelvic crest, 
all rated as noncompensable.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The Board has reviewed the entire evidence of record, 
including the records from the veteran's German physicians 
detailing the surgical procedures that were conducted in 
August 2004 and March 2006, pre and postoperative outpatient 
records, a review examination performed for VA in June 2006, 
and reports relating details of VA vocational rehabilitation 
review and a German Government disability determination.  It 
is the determination of the Board that the veteran has met 
the criteria for a total rating by reason of individual 
unemployability due to service connected disabilities.  

Review of the evidence of record shows that the veteran 
underwent a surgical procedure for a low back disorder at a 
private facility in Germany in August 2004.  In an August 
2004 report, his private physician described the procedure as 
a posterior-lumbar intercorporal fusion from L3 to S1.  
Postoperatively, the veteran underwent physiotherapy and the 
wound healed normally.  The veteran was discharged in late 
August 2004.  On evaluation in January 2005, it was noted 
that the veteran's incapacity from work was currently 
continued.  The veteran underwent what was described as 
intensive rehabilitation treatments beginning in February 
2005 and, in mid-March 2005 re-integration into the work 
force was recommended.  This was cancelled, however, as the 
veteran began having significant pain that conservative 
measures were unable to relieve.  The veteran was evaluated 
for additional surgery in August 2005.  In March 2006 an 
additional surgical procedure, the removal of a metal 
spondylodesis instrument and a ventrodorsal respondylodesis 
from L3 to S1 was performed.  In May 2006, the veteran was 
noted to have a lessening of his neurologic symptoms, but 
still had significant post-surgical pain.  

An examination was conducted for VA in June 2006.  At that 
time, the veteran complained of constant back stiffness and 
stabbing pain.  It was noted that he was taking the German 
medication Valeron for pain.  It was noted that this was used 
only in extreme pain situations due to the addictive nature 
of the medication.  Without the medication, he had severe 
flare-ups of pain.  On examination, the spine was noted to be 
flattened, with thoracic kyphosis and lumbar lordosis.  There 
was slight lumbar bulging seen when the veteran bent over.  
Forward flexion was to 32 degrees, with pain and backward 
extension was not possible at zero degrees, with pain.  It 
was noted that on forward flexion, the veteran had pain at 
zero degrees.  After repetitive motion, forward flexion was 
to only 26 degrees.  Lateral flexion was to 10 degrees to the 
left and 16 degrees to the right, again with pain at zero 
degrees.  This was noted to be to 11 degrees and 16 degrees, 
respectively, after repetitive motion.  Rotation was to 38 
degrees to the left and 42 degrees to the right.  Pain was 
noted at 0 degrees.  After repetitive motion, rotation was to 
21 degrees to the left and 29 degrees to the right.  There 
were no abnormal movements or instability, but there was a 
generalized restriction of motion and function.  The 
paraspinal muscles were tight, hard and painful, with marked 
muscle spasm paravertebrally palpable.  

Neurologic examination showed no segmental sensory 
disturbances and no atrophy, with tone and strength of the 
musculature to be normal.  The veteran could not stand on his 
left heel, but there was normal gross power in the toes and 
feet flexors and extensors.  Reflexes were 2+ at the heel, 
bilaterally, and 2+ at the right knee, but absent on the left 
knee.  Lasegue's sign was borderline positive at 71 degrees 
on the right and positive on the left side at 54 degrees.  
The scars resulting from the veteran's surgical procedures, 
for which service connection has been established, were 
reviewed and noted to sometimes itch, without additional 
symptoms.  It was commented that the severe limitation of 
spinal motion and function rendered the veteran unemployable 
under German law.  

Additional private outpatient treatment records show that the 
veteran had begun having improvement in his low back disorder 
and, in October 2006, had begun being able to occasionally 
lift and carry objects up to 25 kg in weight and perform 
moderately difficult physical activities.  

In a September 2007 decision, the veteran was denied 
vocational rehabilitation and employment services by VA.  The 
veteran was approved for German pension for total incapacity 
for work until December 2007.  

The veteran underwent two surgical procedures on his low back 
from August 2004 to March 2006.  The medical records from his 
treating physicians include opinions that he was 
incapacitated for work in the months between the procedures.  
This despite at least one attempt to rehabilitate him in 
March 2005.  On examination following his second surgery, 
which was conducted for VA in June 2006, his range of motion 
after repetitive movements was limited to 26 degrees forward 
flexion, without the ability to extend backward.  Lateral 
flexion was also severely limited at 11 degrees to the left 
and 13 degrees to the right.  He has been found to be 
unemployable under German law, and been denied vocational 
rehabilitation by VA.  While these are not controlling on the 
Board, it is evidence relating to the veteran's ability to 
obtain or retain employment.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The majority of 
the evidence of record supports the finding that the veteran 
is not able to maintain employment as a result of his service 
connected back disorder.  Although some improvement was noted 
in the treatment record dated in October 2006, the Board does 
not find sufficient evidence of improvement in the current 
record to establish employability.  As such, entitlement to a 
total rating based on individual unemployability due to 
service connected disability is granted effective following 
the August 2004 post-surgical period of convalescence.  The 
benefit of the doubt is resolved in the veteran's favor. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.


ORDER

A total rating by reason of individual unemployability due to 
service connected disabilities is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


